DETAILED ACTION
	This application has been examined. Claims 20-42 are pending. Claims 1-19 are cancelled.  Claims 41-42 are submitted as new claims.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Making Final
Applicant's arguments filed 12/15/2020 have been fully considered but they are moot in view of the new grounds for rejection.  
The claim amendments regarding -- ‘forwarding all of the intercepted response messages from the plurality of user devices of the second user to the first user, each response message from a user device of the second user being forwarded by the proxy server without waiting for any possible other response messages’ --     clearly change the literal scope of the independent and dependent claims and/or the range of equivalents for such claims.  The said amendments alter the scope of the claims but do not overcome the disclosure by the prior art as shown below. 
 The Examiner is presenting new grounds for rejection as necessitated by the claim amendments and is thus making this action FINAL.   
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are moot in view of the new grounds for rejection.
Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 20) forwarding all of the intercepted response messages from the plurality of user devices of the second user to the first user (Suryavanshi-Paragraph 111, Figure 12, UE 2 is the first UE to respond to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates the RCS capability information for UE 2, 1255…Later, UE 1 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1265…Later, prior to expiration of the timer, UE 3 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1275…target application server transmits the aggregate SIP 200 OK message indicative of RCS capability information for UE 1, UE 2 and UE 3 to UE 4, 1285 )   each response message from a user device of the second user being forwarded by the proxy server (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101 ) without waiting for any possible other response messages, ’ (Samdadiya-Column 5 Lines 45-55,callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.)

 The Applicant presents the following argument(s) [in italics]:
 Applicant respectfully submits that this amendment has further clarified that all response messages issued by the plurality of user devices of the first user are intercepted by the proxy server, and that all of the intercepted response messages are forwarded to the first user without waiting for any possible other response messages… neither of the cited portions of Suryavanshi disclose the complete claimed feature of forwarding all of the intercepted responses to the first user without waiting for any possible other responses…
The Examiner respectfully disagrees with the Applicant. 
 Suryavanshi Paragraph 120,Figure 14 disclosed wherein IMS network 600 receives the SIP 200 OK message from 1445, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450. Later, UEs 1 and 3 also respond to the forked SIP OPTIONS messages by sending SIP 200 OK messages to the IMS network 600, 1455 and 1460.  Suryavanshi Paragraph 122 disclosed wherein because the RCS capability information was forwarded by the IMS network 600 from a first responding UE, the latency associated with RCS capability discovery is reduced.

Survayanshi disclosed that all response messages issued by the plurality of user devices of the first user are intercepted by the proxy server, because Survayanshi Figure 14 intercepts all 3 SIP 200 OK  response messages marked 1445, 1455 and 1460. Furthermore Survayanshi disclosed that all of the intercepted response messages are forwarded to the first user without waiting for any possible other response messages because the first intercepted message 1445 is forwarded to the originating user device first intercepted message 1445 has been forwarded already.

Suryavanshi-Stahlman disclosed (re. Claim 20)  ‘forwarding the first of the intercepted responses to the first user (Suryavanshi-Paragraph 111, Figure 12, UE 2 is the first UE to respond to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates the RCS capability information for UE 2, 1255…Later, UE 1 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1265…Later, prior to expiration of the timer, UE 3 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1275…target application server transmits the aggregate SIP 200 OK message indicative of RCS capability information for UE 1, UE 2 and UE 3 to UE 4, 1285 )   without waiting for any possible other responses,   ’ (Suryavanshi-Paragraph 120,Figure 14, IMS network 600 receives the SIP 200 OK message from 1445, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450. Later, UEs 1 and 3 also respond to the forked SIP OPTIONS messages by sending SIP 200 OK messages to the IMS network 600, 1455 and 1460 , Paragraph 122, because the RCS capability information was forwarded by the IMS network 600 from a first responding UE, the latency associated with RCS capability discovery is reduced)  --  and  -- ‘an explicit or implicit indication of the number of responses issued so far by one or more user devices of the second user and intercepted by the proxy server ’   . (Stahlman-Paragraph 39, Paragraph 40, the originating proxy 16' will forward a SIP Invite message including the multi-call indicia. The destinations associated with the multi-call indicia may be a list of directory numbers that are used in the ISUP IAM messages. ) 
While Suryavanshi-Stahlman substantially disclosed the claimed invention Suryavanshi-Stahlman does not disclose (re. Claim 20) wherein each response is forwarded by the proxy server.  
While Suryavanshi-Stahlman substantially disclosed the claimed invention Suryavanshi-Stahlman does not disclose (re. Claim 20) forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
Scott Column 4 Lines 55-60 disclosed wherein, as part of a forking operation by a parallel forking proxy, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101.
Scott disclosed (re. Claim 20) forwarding all of the intercepted responses to the first user. (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101. ) 
Suryavanshi,Stahlman and Scott are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine 
While Suryavanshi-Stahlman-Scott substantially disclosed the claimed invention Suryavanshi-Stahlman-Scott does not disclose (re. Claim 20) forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
Samdadiya Column 5 Lines 45-55 disclosed a callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.
Samdadiya Figure 5 disclosed the server can use the weight to select the appropriate call accept response to use in completing the call. Samdadiya Figure 3 disclosed wherein the server selects an appropriate call completion response from the received call completion responses according to the priority order specified by the callee. In the instance where two or more call completion responses have the same priority, the server arbitrarily selects one of the call completion responses as the 
Samdadiya disclosed (re. Claim 20) forwarding each of the intercepted response messages in addition to the first intercepted response message without waiting for any possible other response messages. (Samdadiya-Column 5 Lines 45-55,callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.)
Suryavanshi,Stahlman and Samdadiya are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Samdadiya into Suryavanshi-Stahlman.  The motivation for the said combination would have been to implementing and associating a weight to a call completion response in order to allow the client or callee endpoint to have better control over what call completion response code the remote or caller endpoint receives. Using the weights to control the call completion response code better allows the caller endpoint to retry the call invitation after varying some media or extensions.

The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of : (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 
 The Examiner notes that , in view of the disclosure by Scott, it would have been obvious to a person of ordinary skill in the networking art to omit or disable the function of the Samdadiya server regarding forwarding only 1 call completion response  and instead implement the Scott procedure which allows forwarding all of the intercepted response messages in addition to the first intercepted response message, in order that the caller at the Internet telephony caller device 101 may further determine, in step 372, which of the multiple established sessions is the desired session, and disconnect, in step 374, all of the undesired sessions, thereby continuing the session with only the desired callee at the desired Internet telephony callee device 105.  The motivation for this modification and  implemention is provided by Samdadiya Column 3 Lines 1-10 which indicates that, more often than not, by arbitrarily choosing a response, the 
 
The Applicant presents the following argument(s) [in italics]:
… Suryavanshi also fails to disclose the feature that each response is “forwarded by the proxy server after the proxy server has inserted therein at least ... an explicit or implicit indication of the number of responses issued so far by one or more user devices of the second user and intercepted by the proxy server.”...
The Examiner respectfully disagrees with the Applicant.
Suryavanshi is not relied upon to disclose inserting therein at least the following information: an explicit or implicit indication of the total number of user devices of the second user to which the request was forwarded.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
  
Stahlman disclosed (re. Claim 20) inserting therein at least the following information: an explicit or implicit indication of the total number of user devices of the second user to which the request was forwarded. (Stahlman-Paragraph 39, Paragraph 40, the originating proxy 16' will forward a SIP Invite message including the multi-call indicia. The destinations associated with the multi-call indicia may be a list of directory numbers that are used in the ISUP IAM messages. ) 

The Applicant presents the following argument(s) [in italics]:
… Stahlman fails to disclose the claimed feature of “inserting ... an explicit or implicit indication of the total number of user devices of the second user to which the request was forwarded.” … Applicant respectfully notes that the multi-call indicia is inserted in the SIP Invite message by the originating terminal, and is not inserted by the proxy server as recited in amended Claim 20. Furthermore, Applicant respectfully notes that the multi-call indicia in Stahlman provides only an indication of a multiple call, and does not provide an indication of the total number of user devices… As previously discussed, the multi-call indicia of Stahlman is included in the SIP Invite message sent by the originating terminal. Thus, its inclusion in the SIP Invite message sent by the originating terminal is not a result of being inserted by a proxy server, but instead is already included in the message itself, inserted by the originating terminal. This multi-call indicia is included in a request sent to a terminating terminal, rather than in a response message to the originating terminal. This is in contrast to the explicit language of Claim 20, which describes that these indications are inserted in each response message by the proxy server, before the proxy server forwards these indications onward to the first user. 
The Examiner respectfully disagrees with the Applicant. 
The Examiner notes wherein Suryavanshi Figure 12 Paragraph 111 disclosed wherein target application server determines that all of the first user's UEs have responded to the forked SIP OPTIONS messages, which triggers the target application server to aggregate the RCS capability information from each of the received SIP 200 OK messages into a single aggregate SIP 200 OK message, 1280. Thus Suryavanshi disclosed inserting/pushing RCS capability information into the response that is sent to the requesting terminal.  
Stahlman disclosed (re. Claim 20) inserting therein at least the following information: an explicit or implicit indication of the total number of user devices of the second user to which the request was forwarded. (Stahlman-Paragraph 39, Paragraph 40, the originating proxy 16' will forward a SIP Invite message including the multi-call indicia. The destinations associated with the multi-call indicia may be a list of directory numbers that are used in the ISUP IAM messages. )
The Examiner notes that the list of directory numbers indicated in the multi-call indicia is equivalent to an implicit indication of the total number of user devices to which the request was forwarded.
Furthermore it would have been obvious for Suryavanshi to implement  inserting/pushing the Stahlman information into the aggregated response that is sent to the requesting terminal.
The Applicant presents the following argument(s) [in italics]:
… in Stahlman, only one response message is forwarded to the originating terminal (namely the response from terminal C), which means that, if the Examiner’s reasoning is applied, the multi-call indicia would indicate both three terminals for the request and only one terminal for the response. However, in Stahlman, the multi-call indicia does not and cannot change in value as additional responses are sent; it is included in the SIP Invite message sent by the originating terminal and never modified afterwards…
The Examiner respectfully disagrees with the Applicant. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wherein the multi-call indicia changes in value as additional responses are sent) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

The Examiner notes wherein Suryavanshi Figure 12 Paragraph 111 disclosed wherein target application server determines that all of the first user's UEs have responded to the forked SIP OPTIONS messages, which triggers the target application server to aggregate the RCS capability information from each of the received SIP 200 OK messages into a single aggregate SIP 200 OK message, 1280. Thus Suryavanshi disclosed inserting/pushing RCS capability information into the response that is sent to the requesting terminal.  The Examiner notes wherein the single aggregate SIP 200 OK message by Suryavanshi changes in value as additional responses are sent.
The Applicant presents the following argument(s) [in italics]:
… there is also no indication that the multi-call indicia disclosed in Stahlman has anything to do with an RCS capability information as described in Suryavanshi... Applicant respectfully submits that this is a totally different type of information which provides an indication of the terminating terminals to which send the SIP Invite message. The multi-call indicia provides information on the destination of the SIP Invite message. In contrast, the RCS capability information contains information useful for the originating terminal. A person skilled in the art would thus not be prompted to replace the RCS capability information in Suryavanshi by the multi-call indicia of Stahlman, which is moreover included in a request and not in a response contrary to Suryavanshi.…
The Examiner respectfully disagrees with the Applicant. 
Suryavanshi and Stahlman are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Stahlman into Suryavanshi.  The motivation for the said combination would have been so that when one of the terminating terminals 18 (A, B, or C) is answered and a telephony connection for the call is established, the other call initiation attempts are stopped (step 110). (Stahlman-Paragraph 29)
The Applicant presents the following argument(s) [in italics]:
…the Examiner’s reasoning regarding the disclosures of Scott and Samdadiya, and how they complete each other, is unclear. In particular, it is not clear which feature the Examiner considers to be disclosed in Scott and which one the Examiner considers to be disclosed in Samdadiya, particularly as the Examiner cites both references with respect to the feature of “forwarding all of the intercepted responses to the first…
The Examiner respectfully disagrees with the Applicant. 
Scott disclosed (re. Claim 20) forwarding all of the intercepted responses to the first user. (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101. ) 
Suryavanshi,Stahlman and Scott are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Scott into Suryavanshi.  The motivation for the said combination would have been so that the caller at the Internet telephony caller device 101 may further determine, in step 372, which of the multiple established sessions is the desired session, and disconnect, in step 374, all of the undesired sessions, thereby continuing the session with only the desired callee at the desired Internet telephony callee device 105. (Scott-Column 5 Lines 40-45)
While Suryavanshi-Stahlman-Scott substantially disclosed the claimed invention Suryavanshi-Stahlman-Scott does not disclose (re. Claim 20) forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
Samdadiya Column 5 Lines 45-55 disclosed a callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.
Samdadiya Figure 5 disclosed the server can use the weight to select the appropriate call accept response to use in completing the call. Samdadiya Figure 3 disclosed wherein the server selects an appropriate call completion response from the received call completion responses according to the priority order specified by the callee. In the instance where two or more call completion responses have the same priority, the server arbitrarily selects one of the call completion responses as the appropriate call completion response. In block 310, the server forwards the appropriate call completion response to the caller in response to the call invitation.
Samdadiya disclosed (re. Claim 20) forwarding each of the intercepted response messages in addition to the first intercepted response message without waiting for any possible other response messages. ( Samdadiya Column 5 Lines 45-55,callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.)
Suryavanshi,Stahlman and Samdadiya are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Samdadiya into Suryavanshi-Stahlman.  The motivation for the said combination would have been to enable implementing and associating a weight to a call completion response in order to allow the client or callee endpoint to have better control over what call completion response code the remote or caller endpoint receives. Using the weights to control the call completion response code better allows the caller endpoint to retry the call invitation after varying some media or extensions.
 The Examiner notes where Samdadiya does not explicitly disclose wherein the server DOES NOT arbitrarily select one of the call completion responses as the appropriate call completion response. 
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of : (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 
 The Examiner notes that , in view of the disclosure by Scott, it would have been obvious to a person of ordinary skill in the networking art to omit or disable the function of the Samdadiya server regarding forwarding only 1 call completion response  and instead implement the Scott procedure which allows forwarding all of the intercepted response messages in addition to the first intercepted response message, in order that the caller at the Internet telephony caller device 101 may further determine, in step 372, which of the multiple established sessions is the desired session, and disconnect, in step 374, all of the undesired sessions, thereby continuing the session with only the desired callee at the desired Internet telephony callee device 105.  The motivation for this modification and  implemention is provided by Samdadiya Column 3 Lines 1-10 which indicates that, more often than not, by arbitrarily choosing a response, the intermediate server fails to select the most appropriate or desirable response to send to the calling participant's endpoint.
The Applicant presents the following argument(s) [in italics]:
… in Samdadiya, only one response is forwarded to the caller endpoint.… Contrary to the Examiner’s characterization, Samdadiya does not disclose forwarding each of the intercepted response messages in addition to the first intercepted response message without waiting for any possible other response messages.
The Examiner respectfully disagrees with the Applicant. 
Samdadiya disclosed multiple responses as disclosed by response messages from caller endpoints 112a, 112b and 112c wherein each endpoint may augment the SIP MS-Response-Priority header with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.
 
Priority
	This application claims benefits of priority from Foreign Application FR1562866 (FRANCE) filed December 18, 2015. 
	The effective date of the claims described in this application is December 18, 2015. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi (USPGPUB 2015/0055550 ) further in view of Stahlman (US PGPUB 2007/0147600) further in view of Scott (US Patent 7623645) further in view of Samdadiya (US Patent 8179899).
 In regard to Claim 20
Suryavanshi Figure 14, Paragraph 117 disclosed discovering RCS capability information via IMS-based forking whereby a first user is registered for IMS service with UEs 1, 2 and 3, and a second user operating UE 4 is attempting to acquire the RCS capability information for the first user.
Suryavanshi disclosed (re. Claim 20) a method of communication between a first user of an Internet Protocol (IP) network (Suryavanshi-Figure 14, Paragraph 117 ,  a second user operating UE 4 is attempting to acquire the RCS capability information for the first user ) 
 and a second user of said IP network,  the second user having a plurality of user devices connected to the IP network, (Suryavanshi- Figure 14, Paragraph 117, discovering RCS capability information via IMS-based forking whereby a first user is registered for IMS service with UEs 1, 2 and 3)
said method performed by a proxy server of said second user (Suryavanshi-Paragraph 53, the application server 170 (or AF) is an element offering applications that use IP bearer resources with the core network (e.g. UMTS PS domain/GPRS domain resources/LTE PS data services). One example of an application function is the Proxy-Call Session Control Function (P-CSCF) of the IP Multimedia Subsystem (IMS) Core Network sub system , Paragraph 77, In addition to acting as a registrar, the S-CSCF 615 is also responsible for routing SIP messages to the AS allowing for the Control Plane session control to interact with the Application Plane application logic )  and comprising: performing a forking procedure (Suryavanshi- Figure 14, Paragraph 117, discovering RCS capability information via IMS-based forking)  comprising relaying a request issued by a user device of a first server to all of the plurality of user devices of the second user;  (  Suryavanshi-Figure 14, Paragraph 117 , discovering RCS capability information via IMS-based forking whereby a first user is registered for IMS service with UEs 1, 2 and 3, and a second user operating UE 4 is attempting to acquire the RCS capability information for the first user, Paragraph 119, UE 4, which is registered for IMS service in association with the second user, determines to retrieve RCS capability information for the first user, 1415. In response to the determination of 1415, UE 4 transmits a SIP OPTIONS message to the IMS network 600 that indicates UE 4's RCS capabilities and is configured to request RCS capability information of the first user, 1420) 
       intercepting, by said proxy server, all response messages to the request from the first user, each response of the one or more responses issued by one of the plurality of user devices; (Suryavanshi-Paragraph 120,Figure 14, IMS network 600 receives the SIP 200 OK message from 1445, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450. Later, UEs 1 and 3 also respond to the forked SIP OPTIONS messages by sending SIP 200 OK messages to the IMS network 600, 1455 and 1460 ) 
and forwarding the first of the intercepted responses to the first user (Suryavanshi-Paragraph 111, Figure 12, UE 2 is the first UE to respond to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates the RCS capability information for UE 2, 1255…Later, UE 1 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1265…Later, prior to expiration of the timer, UE 3 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1275…target application server transmits the aggregate SIP 200 OK message indicative of RCS capability information for UE 1, UE 2 and UE 3 to UE 4, 1285 )  without waiting for any possible other response messages     (Suryavanshi-Paragraph 120,Figure 14, IMS network 600 receives the SIP 200 OK message from 1445, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450. Later, UEs 1 and 3 also respond to the forked SIP OPTIONS messages by sending SIP 200 OK messages to the IMS network 600, 1455 and 1460 , Paragraph 122, because the RCS capability information was forwarded by the IMS network 600 from a first responding UE, the latency associated with RCS capability discovery is reduced  )  after inserting therein at least the following information: an explicit or implicit indication of the number of responses issued so far by the user devices of the second user. (Suryavanshi-Paragraph 120, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450 ) 
  
While Suryavanshi substantially disclosed the claimed invention Suryavanshi does not disclose (re. Claim 20) wherein each response is forwarded by the proxy server.  
While Suryavanshi substantially disclosed the claimed invention Suryavanshi did not disclose (re. Claim 20)  forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
While Suryavanshi substantially disclosed the claimed invention Suryavanshi did not disclose (re. Claim 20) inserting therein at least the following information: an explicit 
Stahlman Paragraph 39, Paragraph 40 disclosed wherein the originating proxy 16' will forward a SIP Invite message including the multi-call indicia. The destinations associated with the multi-call indicia may be a list of directory numbers that are used in the ISUP IAM messages. 
Stahlman disclosed (re. Claim 20) inserting therein at least the following information: an explicit or implicit indication of the total number of user devices of the second user to which the request was forwarded. (Stahlman-Paragraph 39, Paragraph 40, the originating proxy 16' will forward a SIP Invite message including the multi-call indicia. The destinations associated with the multi-call indicia may be a list of directory numbers that are used in the ISUP IAM messages. ) 
The Examiner notes wherein Suryavanshi Figure 12 Paragraph 111 disclosed wherein target application server determines that all of the first user's UEs have responded to the forked SIP OPTIONS messages, which triggers the target application server to aggregate the RCS capability information from each of the received SIP 200 OK messages into a single aggregate SIP 200 OK message, 1280. Thus Suryavanshi disclosed inserting/pushing RCS capability information into the response that is sent to the requesting terminal.   
The Examiner notes that the list of directory numbers indicated in the multi-call indicia is equivalent to an implicit indication of the total number of user devices to which the request was forwarded.


Suryavanshi and Stahlman are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Stahlman into Suryavanshi.  The motivation for the said combination would have been so that when one of the terminating terminals 18 (A, B, or C) is answered and a telephony connection for the call is established, the other call initiation attempts are stopped (step 110). (Stahlman-Paragraph 29)
While Suryavanshi-Stahlman substantially disclosed the claimed invention Suryavanshi-Stahlman does not disclose (re. Claim 20) forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
Scott Column 4 Lines 55-60 disclosed wherein, as part of a forking operation by a parallel forking proxy, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101.
Scott disclosed (re. Claim 20) forwarding all of the intercepted responses to the first user. (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101. ) 

While Suryavanshi-Stahlman-Scott substantially disclosed the claimed invention Suryavanshi-Stahlman-Scott does not disclose (re. Claim 20) forwarding all of the intercepted responses to the first user without waiting for any possible other response messages.
Samdadiya Column 5 Lines 45-55 disclosed a callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.
Samdadiya Figure 5 disclosed the server can use the weight to select the appropriate call accept response to use in completing the call. Samdadiya Figure 3 disclosed wherein the server selects an appropriate call completion response from the 
Samdadiya disclosed (re. Claim 20) forwarding each of the intercepted response messages in addition to the first intercepted response message without waiting for any possible other response messages. ( Samdadiya Column 5 Lines 45-55,callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.)
Suryavanshi,Stahlman and Samdadiya are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Samdadiya into Suryavanshi-Stahlman.  The motivation for the said combination would have been to enable implementing and associating a weight to a call completion response in order to allow the client or callee endpoint to have better control over what call completion response code the remote or caller endpoint receives. Using the weights to 
 The Examiner notes where Samdadiya does not explicitly disclose wherein the server DOES NOT arbitrarily select one of the call completion responses as the appropriate call completion response. 
The  Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of : (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 
 The Examiner notes that , in view of the disclosure by Scott, it would have been obvious to a person of ordinary skill in the networking art to omit or disable the function of the Samdadiya server regarding forwarding only 1 call completion response  and instead implement the Scott procedure which allows forwarding all of the intercepted response messages in addition to the first intercepted response message, in order that the caller at the Internet telephony caller device 101 may further determine, in step 372, which of the multiple established sessions is the desired session, and disconnect, in step 374, all of the undesired sessions, thereby continuing the session with only the desired callee at the desired Internet telephony callee device 105.  The motivation for this modification and  implemention is provided by Samdadiya Column 3 Lines 1-10 

In regard to Claim 24 	Claim 24 (re. a proxy server) recites substantially similar limitations as Claim 20.  Claim 24 is rejected on the same basis as Claim 20.
In regard to Claim 30 	Claim 30 (re. device) recites substantially similar limitations as Claim 20.  Claim 30 is rejected on the same basis as Claim 20.
In regard to Claim 37 	Claim 37 (re. non-transitory computer readable medium) recites substantially similar limitations as Claim 20.  Claim 37 is rejected on the same basis as Claim 20.
In regard to Claim 38 	Claim 38 (re. computer ) recites substantially similar limitations as Claim 20.  Claim 38 is rejected on the same basis as Claim 20.
  	In regard to Claim 21,25,31 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 21,25,31) wherein the information inserted in a given response also includes the order in which the request was relayed in the forking procedure to the plurality of user devices of the second user in terms of parallel forking and/or sequential forking. (Stahlman-Paragraph 34, the originating node 16 may be preconfigured to provide sequential call initiations in a defined order for each of the destinations, or the multi-call indicia may include such information ) 	In regard to Claim 22,26,32 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 22,26,32) wherein the information inserted in a given response also includes the order of the responses issued so far by user devices of the second user, in terms of parallel forking and/or sequential forking. (Suryavanshi-Paragraph 120, determines that UE 2 is the first responding UE to the forked SIP OPTIONS messages and then forwards the SIP 200 OK message to UE 4 based on this determination, 1450 )	In regard to Claim 23,27,33 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 23,27,33) wherein the information inserted in a given response also includes the order in which the request was relayed to the plurality of user devices of the second user in the forking procedure, in terms of unique identifiers of the user devices. (Stahlman-Paragraph 34, the originating node 16 may be preconfigured to provide sequential call initiations in a defined order for each of the destinations, or the multi-call indicia may include such information ) 	In regard to Claim 28,34 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 28,34)   wherein the proxy server is further configured to insert said information in said responses only when the proxy server observes that said request received from the first user includes a dedicated indicator in a dedicated header. (Suryavanshi-Paragraph 84, The registrar (e.g., the S-CSCF 615) detects this header field parameter and provides the set of GRUUs to the UA in response to registration, e.g., in 200 OK SIP response ) 	In regard to Claim 29 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 29) wherein said IP network is an IP multimedia subsystem (IMS) network and said proxy server is an S-CSCF server. (Suryavanshi-Paragraph 53, the application server 170 (or AF) is an element offering applications that use IP bearer resources with the core network (e.g. UMTS PS domain/GPRS domain resources/LTE PS data services). One example of an application function is the Proxy-Call Session Control Function (P-CSCF) of the IP Multimedia Subsystem (IMS) Core Network sub system , Paragraph 77, In addition to acting as a registrar, the S-CSCF 615 is also responsible for routing SIP messages to the AS allowing for the Control Plane session control to interact with the Application Plane application logic )            	In regard to Claim 35 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 35) a stateful server, (Suryavanshi-Paragraph 53, the application server 170 (or AF) is an element offering applications that use IP bearer resources with the core network (e.g. UMTS PS domain/GPRS domain resources/LTE PS data services). One example of an application function is the Proxy-Call Session Control Function (P-CSCF) of the IP Multimedia Subsystem (IMS) Core Network sub system , Paragraph 77, In addition to acting as a registrar, the S-CSCF 615 is also responsible for routing SIP messages to the AS allowing for the Control Plane session control to interact with the Application Plane application logic )  configured to execute software to, when placed on the signaling path between the user device of a first user and the proxy server in charge of a second user of an IP network: transfer a request issued by said user device of the first user to said proxy server in charge of the second user; (Suryavanshi-Paragraph 75, When the P-CSCF 605 receives a registration request SIP message, it will perform a DNS look-up to discover the appropriate I-CSCF 610 to route the message. Once the I-CSCF 610 receives the SIP message, it will perform a look-up operation with the HSS 620 via Diameter to determine the S-CSCF 615 that is associated with the end-point terminal ) and transfer to the user device of the first user a plurality of respective responses to said request issued by a plurality of respective user devices of the second user. (Suryavanshi-Paragraph 81, the GRUU is configured to route back to a SIP proxy (e.g., to the S-CSCF 610) in that domain )	In regard to Claim 36 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 36) a system for communication in an Internet Protocol (IP) network, the system comprising: the proxy server of claim 24; and a stateful server configured to, when placed on a signaling path between a user device of a first user and the proxy server in charge of a second user of an IP network: transfer a request issued by said user device of the first user to said proxy server in charge of the second user; (Suryavanshi-Paragraph 75, When the P-CSCF 605 receives a registration request SIP message, it will perform a DNS look-up to discover the appropriate I-CSCF 610 to route the message. Once the I-CSCF 610 receives the SIP message, it will perform a look-up operation with the HSS 620 via Diameter to determine the S-CSCF 615 that is associated with the end-point terminal ) and transfer to the user device of the first user a plurality of respective responses to said request issued by a plurality of respective user devices of the second user. (Suryavanshi-Paragraph 81, the GRUU is configured to route back to a SIP proxy (e.g., to the S-CSCF 610) in that domain ) 
In regard to Claim 39 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 39)  forwarding all of the intercepted response messages in addition to the first intercepted response message. (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101. )
In regard to Claim 40 	Suryavanshi-Stahlman-Scott-Samdadiya disclosed (re. Claim 40) wherein forwarding all the intercepted response messages to the first user without waiting for any possible other response messages comprises:
forwarding the first intercepted response message to the first user without waiting for additional response messages; (Suryavanshi-Paragraph 111, Figure 12, UE 2 is the first UE to respond to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates the RCS capability information for UE 2, 1255…Later, UE 1 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1265…Later, prior to expiration of the timer, UE 3 responds to the forked SIP OPTIONS messages by sending a SIP 200 OK message to the target application server that indicates its RCS capability information, 1275…target application server transmits the aggregate SIP 200 OK message indicative of RCS capability information for UE 1, UE 2 and UE 3 to UE 4, 1285 )   and
for each subsequently received response message, forwarding that subsequently received response message to the first user (Scott-Column 4 Lines 55-60, the proxy server 103 receives, in step 332, multiple success indications from each of the logged-on Internet telephony callee devices 105, and relays, in step 334, the success indications to the Internet telephony caller device 101. ) without waiting for additional response messages. (Samdadiya-Column 5 Lines 45-55,callee endpoint responding to a call invitation may augment its call completion response with an indication for the server to send its response immediately, without waiting to receive call completion responses from the other endpoints. The endpoint may provide this indication by augmenting the SIP MS-Response-Priority header, or other suitable SIP header, with a "MustSendImmediately=True" parameter… a call completion response having a weight of 1.0 (i.e., Ms-Response-Priority: 1.0) and the parameter MustSendImmediately=True to the server.)


Claim 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suryavanshi (USPGPUB 2015/0055550 ) further in view of Stahlman (USPGPUB 2007/0147600) further in view of Scott (US Patent 7623645) further in view of Samdadiya (US Patent 8179899) further in view Kramarenko (USPGPUB   2013/0166761) .
 In regard to Claim 41 	While Suryavanshi-Stahlman-Scott-Samdadiya substantially disclosed the claimed invention Suryavanshi-Stahlman-Scott-Samdadiya does not disclose (re. Claim 41)   wherein forwarding all of the intercepted response messages from the plurality of user devices of the second user to the first user provides the first user with an indication of the responses that have been received from the various user devices of the second user.
Kramarenko Paragraph 14 disclosed receiving at the initiating end point at least one provisional response each comprising a respective recipient candidate list (CL) of possible communication addresses of a respective recipient end point of a plurality of recipient end points associated with the recipient ID.
Kramarenko Paragraph 31 disclosed once Alice has received all of the possible addresses for each end point associated with Bob, Alice can begin ICE checks to determine if there are addresses that can be used for communicating between the two endpoints. Candidate pairs between Alice's end point and each end points of Bob for which a CL was returned are determined. A candidate pair provides a possible communication path between Alice and Bob. Similarly each end point of Bob's determines possible candidate pairs using its CL as well as the CL from Alice. Each end point then attempts to establish a connection using the candidate pair. If communication is successful, the candidate pair may be used to subsequently establish a dialog between the two end points. Determining successful candidate pairs, that is addresses for which communication between the two end points can be successfully established, may be done using various techniques. For example, once Alice has received all of the CLs of Bob, she can attempt communicating with them in order. If a response is received from Bob, the candidate pair may be marked as successful. Alice may continue looking for additional successful candidate pairs or may stop with the first one found for each end point.
Kramarenko disclosed (re. Claim 41)  wherein forwarding all of the intercepted response messages from the plurality of user devices of the second user to the first user provides the first user with an indication of the responses that have been received from the various user devices of the second user.( Kramarenko-Paragraph 14, receiving at the initiating end point at least one provisional response each comprising a respective recipient candidate list (CL) of possible communication addresses of a respective recipient end point of a plurality of recipient end points associated with the recipient ID. ) 
Suryavanshi,Stahlman, Samdadiya and Kramarenko are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Kramarenko into Suryavanshi-Stahlman-Samdadiya.  The motivation for the said combination would have been to enable early discovery of an end point address which can be used for the dialog establishment.

In regard to Claim 42 	While Suryavanshi-Stahlman-Scott-Samdadiya substantially disclosed the claimed invention Suryavanshi-Stahlman-Scott-Samdadiya does not disclose (re. Claim 42), wherein the indication of the responses that have been received from the plurality of user devices allows the first user to select one of the plurality of user devices as the recipient of a subsequent message.
Kramarenko disclosed (re. Claim 42), wherein the indication of the responses that have been received from the plurality of user devices allows the first user to select one of the plurality of user devices as the recipient of a subsequent message. (Kramarenko- Paragraph 31, once Alice has received all of the possible addresses for each end point associated with Bob, Alice can begin ICE checks to determine if there are addresses that can be used for communicating between the two endpoints…once Alice has received all of the CLs of Bob, she can attempt communicating with them in order. If a response is received from Bob, the candidate pair may be marked as successful. Alice may continue looking for additional successful candidate pairs or may stop with the first one found for each end point. ) 

Suryavanshi,Stahlman, Samdadiya and Kramarenko are analogous art because they present concepts and practices regarding SIP forking signal messaging.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Kramarenko into Suryavanshi-Stahlman-Samdadiya.  The motivation for the said combination would have been to enable early discovery of an end point address which can be used for the dialog establishment.


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.